Citation Nr: 1710102	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for residuals of traumatic brain injury (TBI) (claimed as post-concussion syndrome, migraine headache, and headache syndrome).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to March 2004, August 2004 to January 2006, January 2007 to August 2008, November 2008 to November 2009, September 2011 to December 2012, and from November 2013 to September 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case currently lies with the RO in Columbia, South Carolina.

The May 2010 rating decision granted service connection for traumatic brain injury (claimed as post-concussion syndrome, migraine headache, and headache syndrome) with an initial rating of 10 percent effective November 24, 2009.  The Veteran disagrees with the initial rating assigned.  The July 2010 rating decision denied service connection for hearing loss.

The Veteran was scheduled to appear for a Board videoconference hearing in June 2012, but did not report for this hearing.  He provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board remanded the case for further development in March 2014 and June 2015.

In a July 2016 rating decision, the RO increased the rating for TBI from 10 percent to 30 percent from April 2, 2013.  As this increase does not represent a complete grant of the benefits on appeal, the Veteran's claim for an increased rating for TBI remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for chronic fatigue syndrome, muscle pain, joint pains, and respiratory complaints, all claimed as related to environmental hazard in the Gulf War, have been raised in an October 2016 application, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In June 2015, the Board remanded the claims on appeal to provide the Veteran with VA TBI and audiological examinations.  The record reflects that subsequently, an audiological DBQ (Disability Benefits Questionnaire) and a TBI Review DBQ were requested by the RO on September 2, 2015 and were completed.

Concerning this, both a June 2016 supplemental statement of the case (SSOC) and a July 2016 rating decision issued by the RO list in the evidence a "Report from examination conducted on September 22, 2015, at the VA Medical Center in Columbia, South Carolina," and a "Report of examination conducted on October 6, 2015, at the VA Medical Center in Columbia, South Carolina."  However, these reports are not contained in the Veteran's claims file, and thus they are not currently available for the Board's review.  In this regard, VA Medical records in the claims folder includes September 22, 2015, and October 6, 2015, entries stating "[p]lease refer to the scanned documents attached to this note.  The image can be accessed in CPRS by selecting Vista Imaging Display from the Tools menu at the top of the screen."  The September 2015 entry indicates "Medical Opinion (DBQ AUDIO HEARING LOSS & TINNITUS) Disability Benefits Questionnaire... ***SCANNED DOCUMENT***"  The October 2015 entry indicates "Headaches (Including Migraine Headaches) Disability Benefits Questionnaire."  However, the scanned documents are not included amongst the treatment records.  

Additionally, the Veteran's claims file currently only contains a report of a TBI Review DBQ that was conducted on September 28, 2015.  It is not clear whether multiple VA TBI examinations were conducted on different days, or a VA TBI examination was in fact conducted on September 28, 2015 but incorrectly noted to have been conducted on a different date.  Thus, the RO should clarify the accurate date(s) of any VA examination(s) conducted.  

Ultimately, the Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)  A remand is thus warranted so that these relevant medical records may be obtained for inclusion in the evidence.  Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating, at bare minimum, VA has constructive, if not actual, notice and possession of these additional records since they are VA generated and maintained, even if not physically in the file).

Consequently, a remand is necessary to ensure that the complete record is made available to the Board prior to adjudication of the claims on appeal.

Accordingly, the case is REMANDED for the following actions:

1.   Ensure that all documents and evidence related to the Veteran's claims are in the Veteran's claims file, including his VBMS electronic file.  In particular, the Board notes that a "Report from examination conducted on September 22, 2015, at the VA Medical Center in Columbia, South Carolina," and a "Report of examination conducted on October 6, 2015, at the VA Medical Center in Columbia, South Carolina," are referenced in the June 2015 SSOC, July 2016 rating decision, and VA treatment records but are not contained in the claims file.  

In this regard, the RO should clarify the accurate date(s) of any VA TBI and audiological examinations conducted as the record reflects conflicting dates as to when an audiological DBQ and a TBI Review DBQ that were requested by the RO on September 2, 2015 were completed.

3.  Obtain and associate with the claims file all updated VA treatment records of treatment of the Veteran from the VA Medical Center (VAMC) in Columbia, South Carolina and any associated outpatient clinics dated from November 2016 to the present.  All attempts to obtain those records should be documented in the claims file.

3.  After any pertinent outstanding records are added to the claims file, readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


